Exhibit 10.61

AMENDMENT AGREEMENT

This Amendment Agreement (this “Amendment Agreement”) is entered into as of
February 28, 2008, by and between WILLIAM LYON HOMES, INC., a California
corporation (“Borrower”), and COMERICA BANK (“Lender”). This Amendment Agreement
is made with reference to the following facts:

RECITALS

A. Lender has made a revolving line of credit available to Borrower in the
initial maximum outstanding principal amount of $50,000,000 (the “Loan”),
pursuant to the terms of that certain Revolving Line of Credit Loan Agreement
(Borrowing Base Loan) dated as of March 8, 2006 (the “Loan Agreement”).
Capitalized terms used in this Amendment Agreement and not defined shall have
the meanings assigned to such terms in the Loan Agreement.

B. Subject to the terms and conditions contained in this Amendment Agreement,
Borrower and Lender have agreed to modify the Loan Agreement and other Loan
Documents as set forth herein.

C. As used in this Amendment Agreement, the term “Loan Documents” means the Loan
Agreement, the Note, the Deeds of Trust, the other Security Documents, the
Environmental Indemnity, the Guaranty, and the other “Loan Documents” described
in the Loan Agreement. This Amendment Agreement and the “Short Forms” described
below shall also constitute Loan Documents.

AGREEMENT

NOW, THEREFORE, with reference to the foregoing Recitals and information, and in
consideration of the mutual covenants and agreements contained in this Amendment
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower and Lender agree as follows:

1. Recitals; Representations and Warranties. The above statement of facts set
forth in the Recitals is true and correct, and the Recitals hereby are
incorporated herein as an agreement of Borrower and Lender. Borrower hereby
represents and warrants to Lender that (a) no Event of Default or Unmatured
Event of Default has occurred or exists, and (b) all representations and
warranties of Borrower contained in the Loan Agreement or in any of the other
Loan Documents (as the Loan Agreement and such other Loan Documents are amended
hereby) are true and correct as of the date hereof.

2. Amendments to Loan Agreement. Borrower and Lender hereby amend the Loan
Agreement as follows:

2.1 The definition of “Commitment Amount” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

-1-



--------------------------------------------------------------------------------

“ ‘Commitment Amount’ means (a) during the Initial Line Term, the sum of
Thirty-Five Million Dollars ($35,000,000.00), and (b) during the Reduction
Period, beginning upon the last day of the first Calendar Quarter following the
Initial Line Maturity Date, and on or prior to the last day of each Calendar
Quarter thereafter during the Reduction Period, the Commitment Amount shall be
reduced in the minimum amount of Eight Million Seven Hundred Fifty Thousand and
No/100 Dollars ($8,750,000.00) (each, “Reduced Commitment Amount”):

 

DATE

   REDUCED COMMITMENT AMOUNT

Initial Line Maturity Date

   $ 35,000,000.00

First Calendar Quarter

   $ 26,250,000.00

Second Calendar Quarter

   $ 17,500,000.00

Third Calendar Quarter

   $ 8,750,000.00

Fourth Calendar Quarter

   $ 0.00

2.2 The definition of “Maximum Aggregate Borrowing Base Concentrations” set
forth in Section 1.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“ ‘Maximum Aggregate Borrowing Base Concentration(s)’ shall mean shall mean each
and every one of the following:

(a) With respect to all Qualified Projects included in the Borrowing Base
(collectively or individually ‘Geographic Concentration Limitation’):

        (i) The aggregate Maximum Allowed Advance multiplied by the applicable
Draw Percentage for all Zoned Land, Lots and/or Homes for Qualified Projects
located in the State of Arizona shall not exceed the lesser of (1) Twelve
Million Two Hundred Fifty Thousand Dollars ($12,250,000.00), or (2) thirty-five
percent (35%) of the then existing Commitment Amount; and

        (ii) The aggregate Maximum Allowed Advance multiplied by the applicable
Draw Percentage for all Zoned Land, Lots and/or Homes for Qualified Projects
located in the State of Nevada shall not exceed the lesser of (1) Twelve Million
Two Hundred Fifty Thousand Dollars ($12,250,000.00), or (2) thirty-five percent
(35%) of the then existing Commitment Amount.

(b) With respect to all Zoned Land and Lots to be included in the Borrowing
Base, the aggregate Maximum Allowed Advance multiplied by the applicable Draw
Percentage for all Zoned Land, Entitled Land, High End Entitled Land, Lots Under
Development and High End Lots Under Development for all Qualified Projects shall
not exceed the lesser of (i) Twenty Million Dollars ($20,000,000.00), or
(ii) sixty percent (60%) of the then existing Commitment Amount (‘Land
Concentration Limitation’).

 

-2-



--------------------------------------------------------------------------------

(c) With respect to all Zoned Land to be included in the Borrowing Base, the
aggregate Maximum Allowed Advance multiplied by the applicable Draw Percentage
for all Zoned Land for all Qualified Projects shall not exceed the lesser of
(i) Five Million Dollars ($5,000,000.00), or (ii) fifteen percent (15%) of the
then existing Commitment Amount (‘Zoned Land Concentration Limitation’).

(d) With respect to all Entitled Land to be included in the Borrowing Base, the
aggregate Maximum Allowed Advance multiplied by the applicable Draw Percentage
for all Entitled Land for all Qualified Projects shall not exceed the lesser of
(i) Ten Million Dollars ($10,000,000.00), or (ii) thirty percent (30%) of the
then existing Commitment Amount (‘Entitled Land Concentration Limitation’).

(e) With respect to all High End Entitled Land to be included in the Borrowing
Base, the aggregate Maximum Allowed Advance multiplied by the applicable Draw
Percentage for all High End Entitled Land for all Qualified Projects shall not
exceed the lesser of (i) Seven Million Five Hundred Thousand Dollars
($7,500,000.00), or (ii) twenty-two percent (22%) of the then existing
Commitment Amount (‘High End Entitled Land Concentration Limitation’).

(f) With respect to all Lots Under Development to be included in the Borrowing
Base, the aggregate Maximum Allowed Advance multiplied by the applicable Draw
Percentage for all Lots Under Development for all Qualified Projects shall not
exceed the lesser of (i) Twenty Million Dollars ($20,000,000.00), or (ii) sixty
percent (60%) of the then existing Commitment Amount (‘Lots Under Development
Concentration Limitation’).

(g) With respect to all High End Lots Under Development to be included in the
Borrowing Base, the aggregate Maximum Allowed Advance multiplied by the
applicable Draw Percentage for all High End Lots Under Development for all
Qualified Projects shall not exceed the lesser of (i) Fifteen Million Dollars
($15,000,000.00), or (ii) forty-five percent (45%) of the then existing
Commitment Amount (‘High End Lots Under Development Concentration Limitation’).

(h) With respect to all High End Entitled Land and High End Lots Under
Development to be included in the Borrowing Base, the aggregate Maximum Allowed
Advance multiplied by the applicable Draw Percentage for all High End Entitled
Land and High End Lots Under Development for all Qualified Projects shall not
exceed the lesser of (i) Fifteen Million Dollars ($15,000,000.00), or
(ii) forty-five percent (45%) of the then existing Commitment Amount (‘High End
Land Concentration Limitation’).

 

-3-



--------------------------------------------------------------------------------

(i) With respect to all Spec Homes to be included in the Borrowing Base, for
each and every Qualified Project financed hereunder, the total number of Spec
Homes shall not exceed the lesser of (i) twenty-five (25) Spec Homes,
(ii) five (5) months’ appraised absorption for the applicable Project, or
(iii) five (5) months’ actual absorption for the applicable Project, as
determined by Lender from time to time based upon the actual prior six-month
Home sales average for the applicable Project (‘Spec Home Concentration
Limitation’).

(j) With respect to all High End Spec Homes to be included in the Borrowing
Base, for each and every Qualified Project financed hereunder, the total number
of High End Spec Homes shall not exceed the lesser of (i) fifteen (15) High End
Spec Homes, (ii) four (4) months’ appraised absorption for the applicable
Project, or (iii) four (4) months’ actual absorption for the applicable Project,
as determined by Lender from time to time based upon the actual prior six-month
Home sales average for the applicable Project (‘High End Spec Home Concentration
Limitation’).

(k) With respect to all Model Homes or High End Model Homes to be included in
the Borrowing Base, for each and every Qualified Project financed hereunder, the
total number of Model Homes or High End Model Homes, as applicable, shall not
exceed five (5) (‘Model Home Concentration Limitation’).

(l) With respect to any one Qualified Project, the aggregate Maximum Allowed
Advance multiplied by the applicable Draw Percentage for such Qualified Project
shall not exceed Twenty-five Million Dollars ($25,000,000.00).

(m) With respect to all attached condominium Homes for all Qualified Projects
other than the Qualified Projects commonly known as ‘Promenade North’ in San
Diego, California and ‘Cambridge Lane’ in Tustin, California, the aggregate
Maximum Allowed Advance multiplied by the applicable Draw Percentage for all
such attached condominium Homes shall not exceed the lesser of (i) Fifteen
Million Dollars ($15,000,000.00), or (ii) forty-five percent (45%) of the then
existing Commitment Amount.

(n) With respect to all attached condominium Homes in those Qualified Projects
commonly known as ‘Promenade North’ in San Diego, California and ‘Cambridge
Lane’ in Tustin, California, the aggregate Maximum Allowed Advance multiplied by
the applicable Draw Percentage for all such attached condominium Homes (i) for
each such Qualified Project shall not exceed the lesser of (A) Fifteen Million
Dollars ($15,000,000.00), or (B) forty-five percent (45%) of the then existing
Commitment Amount, and (ii) for both such Qualified Projects in the aggregate
shall not exceed the lesser of (A) Twenty-Five Million Dollars ($25,000,000.00),
or (B) seventy-two percent (72%) of the then existing Commitment Amount.

(o) With respect to all High End Homes to be included in the Borrowing Base, the
aggregate Maximum Allowed Advance multiplied by the

 

-4-



--------------------------------------------------------------------------------

applicable Draw Percentage for all such High End Homes shall not exceed the
lesser or (i) Twenty Million Dollars ($20,000,000.00), or (ii) sixty percent
(60%) of the then existing Commitment Amount.”

2.3 The subheadings entitled “ENTITLED LAND”, “LOTS UNDER DEVELOPMENT” and “HIGH
END LOTS UNDER DEVELOPMENT” within the definition of “Maximum Allowed Advance”
set forth in Section 1.1 of the Loan Agreement are hereby deleted in their
entirety and replaced with the following new subheadings:

 

  “– ENTITLED LAND: The sum of all Advances for Entitled Land shall not exceed
the lesser of (i) sixty-five percent (65%) of Total Project Costs, or (ii) fifty
percent (50%) of the Appraised Value for Entitled Land, subject to Lender’s
approval.”

 

  “– LOTS UNDER DEVELOPMENT: The sum of all Advances for Lots Under Development
shall not exceed the lesser of (i) eighty percent (80%) of Total Project Costs,
or (ii) sixty-five percent (65%) of the Bulk Finished Lot Value for Lots Under
Development, subject to Lender’s approval.”

 

  “– HIGH END LOTS UNDER DEVELOPMENT: The sum of all Advances for High End Lots
Under Development shall not exceed the lesser of (i) seventy-five percent
(75%) of Total Project Costs, or (ii) sixty-five percent (65%) of the Bulk
Finished Lot Value for High End Lots Under Development, subject to Lender’s
approval.”

2.4 In Section 2.12(a) of the Loan Agreement, the current reference to “Fifty
Million and No/100 Dollars ($50,000,000.00)” is hereby deleted and replaced with
“Thirty-Five Million and No/100 Dollars ($35,000,000.00)”.

2.5 Section 6.15 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“6.15 FINANCIAL COVENANTS. Financial covenants described in this Section 6.15,
together with all other financial covenants and restrictions set forth in this
Agreement, shall be monitored quarterly by Lender upon receipt of the financial
statements to be provided hereunder.

 

-5-



--------------------------------------------------------------------------------

COVENANT PARTY

  

COVENANT TYPE

  

COVENANT REQUIREMENT

Guarantor

   Maximum Total Liabilities-to-Tangible Net Worth Ratio    Not in excess of
(a) 5.00:1.0 from January 1, 2008 through December 31, 2008, and (b) 4.00:1.0
from and after January 1, 2009

Guarantor

   Minimum Tangible Net Worth    Not less than (a) $175,000,000 through
December 31, 2008, and (b) from and after January 1, 2009, the sum of
(i) $175,000,000, plus (ii) 50% of quarterly net income after December 31, 2008

Guarantor

   Minimum Liquidity    Not less than $20,000,000, at least $10,000,000 of which
must be cash on hand

Upon the satisfaction of all of the conditions precedent set forth in Section 7
below, the effective date of the replacement of Section 6.15 of the Loan
Agreement shall be deemed to be December 31, 2007.

3. Amendments to Note. The Loan, as the maximum principal amount outstanding
thereunder has been reduced pursuant to this Amendment Agreement, shall be
evidenced by the Note, as amended hereby. The Note shall is hereby amended so
that the figure “Fifty Million and No/100 Dollars ($50,000,000.00)” set forth
twice in the first paragraph on page one of the Note is hereby deleted and
replaced with “Thirty-Five Million and No/100 Dollars ($35,000,000.00)”, and the
figure “$50,000,000.00” appearing in the upper left hand corner on page one of
the Note is hereby deleted and replaced with “$35,000,000.00”.

4. Extension of Initial Line Maturity Date. Lender has completed its annual
review and hereby extends the Initial Line Maturity Date for an additional
twelve (12) Calendar Months to and until April 3, 2009. Lender hereby gives
notice of such extension to Borrower in accordance with subsection 2.1.3(e) of
the Loan Agreement. The “Maturity Date” of “April 3, 2009” set forth in the
first paragraph on page one of the Note is hereby deleted and replaced with
“April 3, 2010”.

5. Security Documents. Each Deed of Trust, and all other Security Documents,
shall secure, in addition to all other indebtedness and obligations secured
thereby, the payment and performance of all present and future indebtedness and
obligations of Borrower under (a) this Amendment Agreement, (b) any and all
amendments, modifications, renewals and/or extensions of the Loan Agreement,
regardless of whether any such amendment, modification, renewal or extension is
evidenced by a new or additional instrument, document or agreement, and (c) all
other Loan Documents (other than the Guaranty and the Environmental Indemnity,
the obligations under which continue to remain unsecured by each Deed of Trust),
as amended by this Agreement and by the Short Forms.

6. Definitions. Except as provided in this Amendment Agreement, all references
in the Loan Agreement and in the other Loan Documents (a) to the Deeds of Trust
shall mean the Deeds of Trust, as amended by this Amendment Agreement, (b) to
the Loan shall mean the Loan, as the maximum principal amount thereof has been
reduced pursuant to this Amendment

 

-6-



--------------------------------------------------------------------------------

Agreement, (c) to the Note shall mean the Note as amended by this Amendment
Agreement, (d) to the Loan Agreement shall mean the Loan Agreement as amended by
this Amendment Agreement, (e) to the Loan Documents shall mean the Loan
Documents as such term is defined in this Amendment Agreement, and (f) to any
particular Loan Document shall mean such Loan Document as modified by this
Amendment Agreement or any document executed pursuant hereto. In addition, all
references in the Loan Agreement and in the other Loan Documents to
(i) “$50,000,000.00” or “$50,000,000”, and (ii) to “Fifty Million and No/100
Dollars” or “Fifty Million Dollars”, are hereby changed to “$35,000,000.00” or
“Thirty-Five Million and No/100 Dollars”.

7. Conditions Precedent. Lender’s obligation to modify the terms of the Loan
Agreement and the other Loan Documents as set forth herein is subject to the
satisfaction of all of the following conditions precedent (any of which may be
waived by Lender in its sole discretion):

7.1 Lender shall have received a fully-executed original of this Agreement
(including an original of the executed Guarantor’s Consent attached hereto).

7.2 Lender have received an original of each Amendment Agreement (Short Form),
each of even date herewith (collectively, the “Short Forms”), fully executed and
acknowledged by Borrower and consented to by all applicable Subordinate Rights
Holders.

7.3 The Short Forms shall have been recorded in the official records of the
counties in which each Project is located in accordance with Lender’s
instructions to the Title Company, in addition to all other documents which
Lender may reasonably request to be recorded.

7.4 Lender shall have received such endorsements to each existing Title Policy
(or commitments by the Title Company to issue the same in form acceptable to
Lender) as Lender shall reasonably request to insure the validity and continuing
first position liens of the Deeds of Trust, as amended hereby, including without
limitation a CLTA 110.5 endorsement (or its local equivalent).

7.5 Lender shall have received a current good standing certificate of Borrower
(and its managing member) issued by the applicable Secretary of State of the
state of each such entity’s formation.

7.6 Lender shall have received a current good standing certificate of Borrower
issued by each state in which each Qualified Project included in the Borrowing
Base is located.

7.7 No change shall have occurred in the financial condition of Borrower,
Guarantor or any Project, which would have, in Lender’s sole judgment, a
material adverse effect on such Project or on Borrower’s or Guarantor’s ability
to repay the Loan or otherwise perform their respective obligations under the
Loan Documents as of the date hereof.

7.8 No condemnation or adverse zoning or usage change proceeding shall have
occurred or shall have been threatened against any Project; no Project shall
have suffered any significant damage by fire or other casualty which has not
been repaired; no law, regulation,

 

-7-



--------------------------------------------------------------------------------

ordinance, moratorium, injunctive proceeding, restriction, litigation, action,
citation or similar proceeding or matter shall have been enacted, adopted, or
threatened by any governmental authority, which would have, in Lender’s
judgment, a material adverse effect on Borrower or any Project as of the date
hereof.

7.9 The representations and warranties contained in the Loan Agreement and in
all other Loan Documents shall remain true and correct as of the date hereof.

7.10 No Event of Default or Unmatured Event of Default shall have occurred and
be continuing.

7.11 Borrower shall have reimbursed Lender for all costs and expenses incurred
by Lender in connection with the transaction contemplated by this Amendment
Agreement, including title insurance costs, recording fees, and attorneys’ fees
and costs.

8. Non-Impairment. Except as expressly provided herein, nothing in this
Amendment Agreement shall alter or affect any provision, condition or covenant
contained in the Loan Agreement or the other Loan Documents or affect or impair
any rights, powers or remedies thereunder, and the parties hereto intend that
the provisions of the Loan Agreement and the other Loan Documents shall continue
in full force and effect except as expressly modified hereby.

9. Miscellaneous. This Amendment Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of California applicable
to contracts made and performed in such state, without regard to the principles
thereof regarding conflict of laws, and any applicable laws of the United States
of America. The headings used in this Amendment Agreement are for convenience
only and shall be disregarded in interpreting the substantive provisions of this
Amendment Agreement. If any provision of this Amendment Agreement shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed herefrom and the remaining
parts shall remain in full force as though the invalid, illegal or unenforceable
provision had never been a part hereof. As used in this Amendment Agreement, the
term “include(s)” shall mean “include(s), without limitation,” and the term
“including” shall mean “including, but not limited to.”

10. Integration; Interpretation. The Loan Documents, including this Amendment
Agreement, contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated therein, and supersede all
prior negotiations. No reference to this Amendment Agreement is necessary in any
instrument or document at any time referring to a Loan Document. Any reference
to a Loan Document (including in any other Loan Document) shall be deemed a
reference to such document as amended hereby.

11. Counterparts. This Amendment Agreement may by executed in any number of
counterparts, all of which shall be considered one in the same instrument. The
original, executed signature pages of exact copies of this Amendment Agreement
may be attached to one of such copies to form one document.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment Agreement
as of the day and year first set forth above.

BORROWER:

WILLIAM LYON HOMES, INC., a

California corporation

By: /s/ Michael D. Grubbs

Name: Michael D. Grubbs

Title: Senior Vice President

By: /s/ Richard S. Robinson

Name: Richard S. Robinson

Title: Senior Vice President

LENDER:

COMERICA BANK

By: /s/ David Plattner

Name: David Plattner

Its: VP. Western Market

 

S-1



--------------------------------------------------------------------------------

GUARANTOR’S CONSENT

WILLIAM LYON HOMES, a Delaware corporation (“Guarantor”), hereby consents to the
terms, conditions and provisions of the foregoing Amendment Agreement
(“Amendment Agreement”) and the transactions contemplated by the Amendment
Agreement. Guarantor hereby reaffirms the full force and effectiveness of its
Guaranty dated as of March 8, 2006 (the “Guaranty”), in light of the Amendment,
including without limitation all waivers, authorizations and agreements set
forth therein. Guarantor hereby confirms and agrees that all references in the
Guaranty to the Loan Agreement and other Loan Documents shall hereafter be
deemed references to the Loan Agreement and other Loan Documents as amended by
the Amendment. In addition, Guarantor acknowledges that its obligations under
the Guaranty are separate and distinct from those of Borrower on the Loan.

Dated as of February 28, 2008

GUARANTOR:

WILLIAM LYON HOMES, a Delaware

corporation

By: /s/ Michael D. Grubbs

Name: Michael D. Grubbs

Title: Senior Vice President

By: /s/ Richard S. Robinson

Name: Richard S. Robinson

Title: Senior Vice President

 

CONSENT